J-S01004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRANCE XAVIER PEREZ                      :
                                               :
                       Appellant               :   No. 1060 MDA 2020

              Appeal from the PCRA Order Entered July 24, 2020
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001046-2015


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                          FILED MARCH 8, 2021

        Terrance Xavier Perez appeals from the order, entered in the Court of

Common Pleas of Lycoming County, denying his petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After careful

review, we affirm.

        We have previously set forth the underlying facts of this case as follows:

        On May 11, 2015, a[n] altercation occurred between Rory Herbert
        and Jamil Bryant[,] the victim[,] due to Herbert’s belief that
        [Bryant] had “shorted” him on a marijuana purchase. Herbert
        recounted the event to his cousin, Brandon Love, who was a friend
        of [Perez] and [Bryant]. Thereafter, Herbert, Love, and [Perez]
        went to the home of Cosme Berrones. Also present were
        Berrones’s girlfriend, Brooke Dawson, and Jada Jenkins, the
        mother of Love’s child. Love and [Perez] spent the next several
        hours on Love’s cell phone, texting and orally arguing with
        [Bryant]. Berrones testified that [Bryant] threatened to blow
        Love’s head off and, in response, [Perez] stated to [Bryant], “if
        you have a problem with Love then you have a problem with me,
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S01004-21


     he’s not the only one with a gun.” Thereafter, [Perez] and Love
     left Berrones’s home and, when they returned, [Perez] had a silver
     revolver. [Perez] asked Love and [] Jenkins to take him to get
     bullets for the firearm, but they declined.

     [Perez] then started talking about shooting [Bryant]. [Perez]
     asked Love for a ride home, but Love refused. Ultimately,
     Berrones used Love’s vehicle to drive [Perez] home, where
     [Perez], a state parolee, dropped off his electronic ankle
     monitor[,] in order to establish a false alibi regarding his
     whereabouts[,     and]    in   anticipation  of   later shooting
     [Bryant]. [Perez] and Berrones returned to Berrones’s home,
     where [Perez] debated [] getting ammunition for the silver
     revolver or a different gun for the purpose of killing [Bryant].
     [Perez] asked Love for a ride to get another gun, and Love
     refused. Berrones thereafter drove [Perez] to a storage facility
     for the purpose of retrieving another gun. [Chris Hayman, driving
     a silver van,] met [Perez] at the entrance to the storage
     facility[. Perez] entered the silver van, after which[,] he and
     [Hayman] drove through the gates of the storage facility [and]
     reemerged [approximately five minutes later]. When [Perez] re-
     entered Love’s vehicle, he was carrying a long black assault
     rifle. Berrones and [Perez] returned to Berrones’s home with the
     assault rifle, whereupon [Perez] resumed talking about shooting
     [Bryant].

     [Perez] then asked Love for a ride to [Bryant]’s house, and Love
     agreed. Love then drove [Perez] and Berrones to [Bryant]’s
     neighborhood, where they spent forty to forty-five minutes driving
     around looking for [Bryant]. Eventually, they saw [Bryant] on his
     front porch, and Love and Berrones dropped off [Perez] nearby
     [with] the assault rifle[.] Love and Berrones proceeded to a pre-
     arranged pick-up location on Grant Street[,] where they waited
     for [Perez]. Berrones heard what sounded like firecrackers before
     [Perez] ran back to Love’s car, and said that he “shot that pussy
     in his muffin.”1 [Perez] warned Love and Berrones, “you pussies
     better not say anything.”
        1 Berrones testified that “muffin” means “head,” and that
        [Perez] was indicating that he shot [Bryant] in the head.

     Upon return[ing] to Berrones’s home, [Perez], still in possession
     of the assault rifle, went to the basement, and re-emerged without
     the weapon. [Perez then borrowed clothes and a backpack from
     Berrones to change his appearance.] As [Perez] left Berrones’s


                                   -2-
J-S01004-21


     home, Berrones heard him say “let me know when that pussy dies,
     I’ll feel better at night.”

     Shortly thereafter, Berrones found the assault rifle in the rafters
     of his basement. . . . Berrones later consented to a search of his
     home, [] led police to the weapon . . . and confirmed that [Perez]
     used [it] to shoot [Bryant].

                                 *    *    *

     [Perez]’s mother, Sabina Kent, was shown a photograph of the
     assault rifle recovered from Berrones’s basement, and identified it
     as belonging to [Perez]. [Kent] had last seen the assault rifle one
     week before the murder in the home she shared with
     [Perez]. [Kent also testified at trial regarding her knowledge of
     the contents of a duffel bag wherein Perez kept the assault rifle.]

                                 *    *    *

     [Perez] was charged with criminal homicide, criminal conspiracy
     (homicide), persons not to possess firearms, and related offenses
     for [Bryant]’s murder. The persons not to possess firearms
     charge was severed before trial. On November 1, 2016, a jury
     found [Perez] guilty of first-degree murder, criminal conspiracy
     [to commit] homicide[], and related charges. Thereafter, the trial
     court found [Perez] guilty of persons not to possess firearms. On
     November 1, 2016, the trial court sentenced [Perez to a life
     sentence without the possibility of parole and consecutive
     sentences aggregating to an additional twenty-five to fifty years’
     incarceration. Perez] filed post-sentence motions which were
     denied by operation of law.

Commonwealth v. Perez, 486 MDA 2017, at **1-12 (Pa. Super. filed Nov.

29, 2018) (unpublished memorandum) (internal citations, brackets, and

footnote omitted).   On November 29, 2018, this Court affirmed Perez’s

judgment of sentence on direct appeal, id. at *49, and our Supreme Court

denied review.   Commonwealth v. Perez, 854 MAL 2018 (Pa. 2019).

Accordingly, Perez’s sentence became final on July 16, 2019.         See 42

Pa.C.S.A. § 9545(b)(3); U.S. Sup. Ct. R. 13.



                                     -3-
J-S01004-21



       On August 23, 2019, Perez filed a pro se petition under the PCRA. The

court appointed Jeana Longo, Esquire, who filed an amended petition on

November 14, 2019, wherein she advanced a claim of ineffective assistance

of trial counsel for failure to preserve Perez’s claim of improperly admitted

evidence.    On January 2, 2020, the court granted Perez’s request for an

evidentiary hearing, and held that hearing on July 6, 2020. The PCRA court

described what transpired at the evidentiary hearing as follows:

       Chief Public Defender [Nicole] Spring[, Esquire] testified at [] the
       evidentiary hearing. . . . Both Spring[, then serving as First
       Assistant Public Defender,] and Joshua Bower, Esq[uire,] were
       assigned to handle [Perez]’s case. . . . After trial, Spring was
       solely responsible for the post-sentence motion[] and [Perez]’s
       appeal. One of the issues Spring raised [] was [the fact that] the
       trial court allow[ed] the Commonwealth to introduce [that the
       “ugly gun”1 was among] the contents of a duffel bag[ via Kent’s
       rehabilitative testimony.      Perez]’s [m]otion to [e]xclude
       [t]estimony regarding the “ugly gun” was initially granted[, the
       court reasoning] that the prejudicial effect of an additional gun
       outweighed [its] probative value.        At trial, Bower cross[-
       ]examined [] Kent [] regarding the contents of the duffel bag[,
       where Perez’s assault rifle was located]:

          Q. Now, I want to talk about the gun. You said that you
          had seen that gun about a week ahead of time before the
          shooting?

          A. Yes.

          Q. Do you recall telling the police that in that bag, in
          addition to a towel and bullets, there would be a scope?

____________________________________________


1Kent used the term “ugly gun” at trial, and that term has been continuously
used throughout the history of this case to refer to a specific revolver. The
“ugly gun” has no connection to this case except that it was located in the
duffel bag with the assault rifle that Perez fired at Bryant. For clarity and
consistency, this Court will continue to use the term.

                                           -4-
J-S01004-21


       A. Yes.

       Q. And that was kept in the bag?

       A. Yes.

       Q. There [was] also a tripod?

       A. Yes.

       Q. That the gun would sit on?

       A. Yes, it was.

       Q. That you thought would be in the bag?

       A. Yes, I did.

                                *    *    *

       Q. And you told them that the scope on the gun we saw in
       Commonwealth’s No. 7 was broken?

       A. Yes.

       Q. Did you see a scope on Commonwealth’s Exhibit 7? If
       [] we could put 7 back up again. There is not a scope there?

       A. That’s how I identified the gun[,] because there was no
       scope there.

       Q. And you didn’t see a scope in the bag?

       A. No.

     [N.T. Jury Trial, 10/27/16, at 15-19.] Following this testimony[,]
     the Commonwealth requested a sidebar [] to discuss introduction
     of the “ugly gun,” claiming [Perez] had opened the door through
     his cross-examination [of Kent]. The [Commonwealth] argued:

       I believe that [Perez] has opened the door to other items
       that were, in fact, in the bag. . . . In light of the fact that
       [Perez] cross[-examined Kent regarding whether] the
       [duffel] bag was missing a scope and tripod[, which]
       suggest[ed] that [Kent] was mistaken about the items in
       the bag, [the Commonwealth] believe[s] it would be
       appropriate to rehabilitate [Kent] by her also being able to
       positively identify the [“ugly gun”] that [was] found in the



                                    -5-
J-S01004-21


          bag, which the [c]ourt had previously precluded [the
          Commonwealth] from doing.

       The [c]ourt agreed with the Commonwealth that the questions
       [Perez] asked on cross-examination enabled [it] “to get back into
       the issue of whether or not [Kent] identified something properly
       in the bag,” which included the “ugly gun.” Spring testified at the
       evidentiary hearing that she included the “ugly gun” issue in both
       her post[-]sentence motion[] and [Pa.R.A.P. 1925(b)] statement,
       but did not brief the issue on appeal. In the handling of her twenty
       to fifty homicide appeals while at the Public Defender’s [O]ffice,
       Spring stated that she typically focuses on what she believes are
       the strongest issues[,] and often [] reduce[s] the issues between
       [the Rule 1925(b) statement] and [the corresponding appellate]
       brief[,] to not dilute th[e] stronger issues. In [Perez’s direct
       appeal,] Spring reduced the issues from twelve to seven[, and did
       not include the “ugly gun” issue. Nevertheless,] Spring stated
       that she should have included [it].

PCRA Court Opinion, 7/24/20, at 2-4 (internal citations and footnotes

omitted).

       On July 24, 2020, the PCRA court dismissed Perez’s petition by order

with an accompanying opinion. See Opinion and Order, 7/24/20. Perez filed

a notice of appeal on August 20, 2020, and an appellate brief on September

29, 2020.2

       On appeal, Perez presents one issue for our review: “[w]hether the

[PCRA] court erred in failing to grant a claim of ineffectiveness of counsel

when counsel was ineffective for waiving [Perez]’s right to appeal the

admission of inadmissible evidence.”           Appellant’s Brief, at 6.   Specifically,
____________________________________________


2 After our grant of an extension of time to file the Commonwealth’s reply
brief, see Order, 10/29/20, the Commonwealth, instead, filed a notice of its
intent to rely on the opinion and order of the PCRA court, and declined to file
its appellate brief. See Commonwealth’s Letter, 11/30/20.



                                           -6-
J-S01004-21



Perez claims that trial counsel deprived him of his right to appeal the “ugly

gun” issue by failing to raise it in his appellate brief, and that he is entitled to

a restoration of his direct appeal. See Appellant’s Brief, at 16.

      The standard of review in PCRA appeals is limited to a determination of

whether the PCRA court’s findings are supported by the record and free from

legal error. Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009).

The PCRA court’s factual determinations are entitled to deference, but legal

determinations are subject to plenary review. Id.

      To obtain relief based on a claim of ineffective assistance of counsel, a

PCRA petitioner must establish: (1) the underlying claim is of arguable merit;

(2) there was no reasonable basis for counsel’s action or failure to act; and

(3) a resultant prejudice to the petitioner—i.e., but for counsel’s error, there

is a “reasonable probability the result of the proceeding would have been

different.”   Commonwealth v. Treiber, 121 A.3d 435, 444 (Pa. 2015).

Failure to satisfy any of the three prongs is fatal to a claim of ineffective

assistance of counsel.    Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa.

2014). We presume counsel was effective, and the petitioner has the burden

to prove otherwise. See Commonwealth v. Williams, 570 A.2d 75, 81 (Pa.

1990). After review, we agree with the PCRA court’s analysis and conclude

that Perez’s claim is meritless.

      In its opinion accompanying the order dismissing Perez’s petition, the

PCRA court reasoned that:




                                       -7-
J-S01004-21


     [Perez] was not prejudiced by [Attorney Spring’s] omission [of the
     “ugly gun” claim in Perez’s appellate brief on direct appeal]. As
     the Commonwealth pointed out at the evidentiary hearing, the
     Pennsylvania Superior Court has previously held that

        the     properly     admitted        and     uncontradicted
        independent evidence of [Perez]’s guilt was so
        overwhelming, and the prejudicial effect of the
        ostensibly erroneous admission of Agent Kontz’s limited
        testimony regarding the scope and results of the
        investigation so insignificant by comparison, that any
        error could not have contributed to the verdict.
        Multiple witnesses testified as to the day-long feud involving
        [Perez], Love, and [Bryant]:            [Perez]’s statements
        regarding his intent to shoot [Bryant]; [Perez’s]
        unsuccessful efforts to obtain ammunition for the silver
        revolver; [Perez’s] retrieval of the assault rifle and
        ammunition from the storage facility; and [Perez’s]
        statements confirming [] he [] shot [Bryant]. The jury was
        also presented with DNA and ballistics evidence that linked
        [Perez] to the murder weapon and the ammunition used to
        shoot [Bryant].

     [] Perez, 486 MDA 2017, [at] *8 ([] finding the introduction of
     other evidence was harmless error [and did not contribute to the
     verdict beyond a reasonable doubt]).

     The Superior Court reached this conclusion without taking into
     consideration the “ugly gun” introduced by Kent. Therefore,
     [Perez] would not have been prejudiced, even if its introduction
     was improper.

PCRA Court Opinion, 7/24/20, at 6 (emphasis added).

     Here, we agree with the PCRA court that Perez has failed to establish

prejudice—that but for Attorney Spring’s omission, a reasonable probability

exists that Perez’s conviction would not stand. See Treiber, supra. Indeed,

as the PCRA court correctly points out, this Court on direct appeal, without

taking into consideration Perez’s now complained-of admitted evidence, found

that his conviction resulted from such overwhelming evidence of guilt that any


                                    -8-
J-S01004-21



error in the conviction withstood constitutional attack. See Commonwealth

v. Story, 383 A.2d 155, 162-63 n.12 (Pa. 1978) (standard for determining

whether error involving state law is harmless is same as federal constitutional

standard, which “reflects a fundamental belief that once error has been

established, it is far worse to conclude incorrectly that the error was harmless

than it is to conclude incorrectly that error was reversible”). Given that the

complained-of evidence did not contribute to this Court’s harmless error

analysis on direct appeal, Perez has failed to prove how the result of the

proceeding could have been different.3             Therefore, Perez’s ineffective

assistance of counsel claim fails.4        See Spotz, supra.   Consequently, the
____________________________________________


3 Perez argues the Commonwealth’s only reason to introduce the “ugly gun”
was to “improperly prejudice the jury and to show that Perez had a propensity
for criminal behavior in violation of [Pa.R.E. 404(b)(1)]. . . . The trial court
[acknowledged, when it ruled to exclude the “ugly gun” pre-trial,] that [“the
jury should not think Perez] had one gun[, so] he must have had the other
gun[.]” Appellant’s Brief, at 19-20. Here, we are not persuaded that
admission of the “ugly gun” undermines confidence in Perez’s convictions,
especially where Perez has failed to connect such an attenuated allegation
regarding the jury’s improper consideration of propensity evidence with any
explanation of how the proceeding would have come out differently. See
Commonwealth v. Jones, 210 A.3d 1014, 1018-19 (Pa. 2019) (“In the
context of a post-conviction challenge to counsel’s stewardship, prejudice is
established where the truth-determining process was so undermined that no
reliable adjudication of guilt or innocence could have taken place, i.e. there is
a reasonable probability that, but for counsel’s errors, the outcome of the
proceeding would have been different. . . . [A] speculative or attenuated
possibility of a different outcome is insufficient to undermine confidence
in the outcome.”) (citations omitted; emphasis added).

4To the extent Perez claims that Attorney Spring had no reasonable basis for
omitting the “ugly gun” argument from Perez’s direct appellate brief, see
Appellant’s Brief, at 21-22, we find that argument meritless.          See



                                           -9-
J-S01004-21



PCRA court’s order is supported by the record and free of legal error. See

Johnson, supra.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/08/2021




____________________________________________


Commonwealth v. Koehler, 36 A.3d 121, 132 (Pa. 2012) (“Courts should
not deem counsel’s strategy or tactic unreasonable unless it can be concluded
that an alternative not chosen offered a potential for success substantially
greater than the course actually pursued.”) (citation and quotation marks
omitted); see also Commonwealth v. Stanton, 120 A.3d 277, 294 (Pa.
2015) (“[t]he process of winnowing out weaker arguments on appeal and
focusing on those more likely to prevail, far from being evidence of
incompetence, is the hallmark of effective appellate advocacy.”) Here, Perez
has not shown that including the “ugly gun” claim in his appellate brief offered
a potential for success substantially greater than the course Attorney Spring
actually pursued, especially where we have already found that, when
considering the evidence proffered at trial, minus the “ugly gun,” the
Commonwealth proved Perez’s guilt beyond a reasonable doubt. See Perez,
486 MDA 2017, at *8.

                                          - 10 -